Exhibit 10.1 EXECUTIVE EMPLOYMENT AGREEMENT This Executive Employment Agreement (this “Agreement”) is effective as of October 15, 2015 (the “Effective Date”), by and between Landec Corporation (the “Company”) and Molly A. Hemmeter (the “Executive”). WHEREAS , Executive is currently employed by the Company as its Chief Operating Officer; and WHEREAS , Executive and the Company desire to enter into this Agreement to set forth the terms and conditions of Executive’s continued employment with the Company as its President and Chief Executive Officer (“CEO”); NOW, THEREFORE , in consideration of the mutual promises and covenants contained herein, it is hereby agreed by and between the parties hereto as follows: 1.
